TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00527-CR


Merlon Hines, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-04-302710, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant Merlon Hines represents himself on appeal.  The Court previously
informed Hines that his brief was due no later than November 16, 2007.  The brief has not been filed.
Merlon Hines is ordered to tender a brief for filing in this cause no later than
January 4, 2008.  If Hines does not file his brief by that date, the appeal will be submitted for
decision without a brief.  See Tex. R. App. P. 38.8(b)(4).
It is ordered December 11, 2007.

Before Justices Patterson, Puryear and Pemberton
Do Not Publish